—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Following an arbitration hearing held pursuant to Civil Service Law § 75, claimant was discharged from his employment as a toll collector for being discourteous to customers. We find no error in the Board’s determination to give “collateral estoppel effect to the factual findings of the arbitrator inasmuch as claimant was given a fall and fair opportunity to litigate the issue of his misconduct at the arbitration hearing” (Matter of Carter [New York City Dept. of Personnel—Sweeney], 242 AD2d *906777, 778). Given the arbitrator’s finding that claimant was rude to a customer despite prior warnings to refrain from such inappropriate behavior, substantial evidence supports the Board’s finding that claimant was disqualified from receiving unemployment insurance benefits (see, Matter of Inman [Sweeney], 241 AD2d 619). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.